          Case 1:17-cr-00127-KMW Document 229 Filed 04/24/20 Page 1 of 2


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
---------------------------------------------------------------X   DOC #: __________________
                                                                   DATE FILED: April 24, 2020_
UNITED STATES OF AMERICA

                                                                          17-CR-127 (KMW)
                 v.                                                             ORDER


JOSEPH MELI,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        No later than April 29, 2020, the Government shall respond to Defendant’s motion for

compassionate release. In its response, the Government shall provide the following information,

after conferring with the Bureau of Prisons (“BOP”) and the United States Probation Office as

appropriate:

       1. Whether the Government opposes Defendant’s motion;

       2. The BOP’s assessment of the factors listed in the Attorney General’s Memorandum for

           Director of Bureau Prisons dated March 26, 2020 as they pertain to Defendant, and, in

           particular, who at BOP assessed Defendant’s risk factors for severe COVID-19 illness,

           and upon what information that person’s assessment was made; as well as a

           comparison of the risks of contracting COVID-19 at the Metropolitan Detention Center

           (“MDC”), to those risks at the location in which Defendant seeks home confinement;

       3. The criteria used by the BOP to decide whom to test for COVID-19 at the MDC;

       4. Approximately how many tests for COVID-19 have been conducted at MDC;
       Case 1:17-cr-00127-KMW Document 229 Filed 04/24/20 Page 2 of 2



     5. The number of inmates and staff who have tested positive and the number of inmates

        and staff who have tested negative for COVID-19 at MDC, both as absolute numbers

        and as a percentage of the total population of inmates and staff at MDC;

     6. Whether Defendant has been in close proximity to any inmate or staff member who has

        tested positive for COVID-19;

     7. The infection rate for COVID-19 in Manhattan, New York;

     8. The Government’s assessment of the factors set forth in 18 U.S.C. § 3553(a) as they

        pertain to Defendant;

     9. Defendant’s disciplinary record in prison, risk of recidivism, risk of violence, and any

        changes or additions that should be made to the originally-imposed conditions of

        supervised release.



SO ORDERED.

Dated: New York, New York
       April 24, 2020                                        /s/ Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge




                                               2
